 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No. 1:18-po-00405-SAB

12                  Plaintiff,                          ORDER GRANTING DEFENDANT’S
                                                        MOTION FOR RELIEF
13           v.
                                                        (ECF No. 13)
14   JONATHAN D. HOWELL,

15                  Defendant.

16

17          On January 31, 2019, an order for a competency evaluation for Defendant Jonathan D.

18 Howell was filed in this matter. To address Defendant’s concern that the competency evaluation

19 could result in a lengthy delay in these misdemeanor proceedings, the Court ordered that
20 Defendant’s medical records be provided to the United States Marshal to be transported with

21 Plaintiff to the facility conducting the examination.

22          On February 4, 2019, Defendant filed a motion seeking relief from the portion of the

23 order requiring production of his medical records due to their sensitive nature. Defendant states

24 that after he is placed at a facility and they receive a request from the facility, the medical

25 records will be provided directly to the facility. The Court shall grant Defendant’s request, while

26 recognizing that this may result in a significant delay in Defendant’s competency examination.
27          Accordingly, IT IS HEREBY ORDERED that Defendant is relieved from the order

28 directing the production of medical records to the United States Marshal’s Service by February


                                                    1
 1 8, 2019.

 2
     IT IS SO ORDERED.
 3

 4 Dated:     February 5, 2019
                                     UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                 2
